Citation Nr: 0207097	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  He served in the Republic of Vietnam during the 
Veteran Era from March 1968 to April 1970.  He was awarded a 
National Defense Service Medal, a Vietnam Campaign Medal, a 
Vietnam Service Medal, and a Meritorious Unit Commendation.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision issued by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's unit engaged in combat with the enemy 
during the Vietnam Era.

3.  Stressors alleged by the veteran, that he went on 
landmine sweeps and witnessed a "buddy" get shot, are 
consistent with the type, place, and circumstance of his 
military service as a construction helper in the Republic of 
Vietnam during the Vietnam Era.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001); 67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. However, in this case, even though the 
RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties with respect to the veteran's claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the pertinent law and 
regulations pertaining to the principles of service 
connection in the September 1999 Statement of the Case (SOC).  
See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's service-connection claim for 
PTSD have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the veteran.  Specifically, the 
RO sought and obtained the veteran's service records, 
requested stressor clarification from the veteran by letter 
in January 1997 and asked for more specific detail by letter 
in March 1998 and June 2000, requested and received relevant 
U.S. Army records, and scheduled the veteran for a VA PTSD 
examination in June 1998.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, that all 
evidence that has been sufficiently identified by the veteran 
has been obtained by the RO, and that the duty to assist the 
veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 5103, 
5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II.  Service Connection for PTSD

The veteran contends that he has PTSD from his military 
service while stationed in the Republic of Vietnam during the 
Vietnam Era, for which he is entitled service connection.  
After a complete and thorough review of the record, the Board 
finds that resolution of every reasonable doubt in the 
veteran's favor warrants the granting of service connection 
in the current appeal.

Summary of the Evidence

The veteran's military record of assignments reveals that he 
was a construction helper from March 21, 1968, to July 23, 
1969, in Company B of the 84th Engineering Battalion.  His 
record of assignment also reveals that from July 24, 1969, to 
April 12, 1970, that the veteran was a cook in Company B of 
the 84th Engineering Battalion.

A VA Discharge Summary for inpatient care from October 9, 
1987, to October 14, 1987 reveals a diagnosis of adjustment 
disorder with depressed mood, alcohol dependence in 
remission, and passive-aggressive personality disorder.  The 
Discharge Summary also reflects that the veteran has been 
feeling increasingly depressed and had been arrested for 
driving under the influence (DUI) four time and once for 
public drunkenness.  The Discharge Summary reveals that the 
veteran was, at the time, living with his third ex-wife from 
whom he had been divorced for two years (as he had become 
involved with another woman).  The Discharge Summary further 
reveals that the veteran was "under a great deal of guilt 
and stress" as he continued to be involved with his 
girlfriend, who was in turn involved with another man, and he 
worried that when his ex-wife discovered the relationship, 
the ex-wife would make him leave and he had no where else to 
go.

A July 1996 VA Mental Disorders Examination report reflects a 
diagnosis of dysthymia and a personality disorder not 
otherwise specified with dependent, schizoid, and passive-
aggressive personality traits.  A July 1996 VA General 
Medical Examination report reflects a diagnosis of "multiple 
psychiatric disorders".  Service connection for dysthymia 
and personality disorder with dependent schizoid and passive 
aggressive personality traits was denied by the RO in a 
September 1996 rating decision of which the veteran was 
notified.

In January 1997 the RO requested the veteran furnish specific 
details of stressful incidents which occurred in-service, 
indicating that the details should include such things as 
dates, places, and descriptions of the events as well as 
names and other identifying information concerning any other 
individuals involved in the events.  The January 1997 letter 
also states that the information requested was necessary to 
make a determination on the claim and that failure to respond 
may make it difficult or impossible to obtain the evidence 
necessary to make a decision on his claim.

A February 1997 Statement in Support of Claim reflects that 
the veteran indicated that in the Spring of 1968, he was sent 
to a little town, "L.Z. Uplift", close to the demilitarized 
zone with the "84th Engineers".  The Statements reflects 
that the veteran indicated that he saw a truck run over a 
landmine and men got blown to pieces and that he witnessed a 
"buddy" get shot in the head right next to him.  He also 
stated in the February 1997 Statement that he heard gunfire 
day and night for two years and saw people shot while 
wondering every minute if he was going to be next.

A February 1997 VA Mental Health Clinic Psychiatry Progress 
Note contains an impression of dysthymia, generalized anxiety 
disorder, poor impulse control, and rule out PTSD.

The RO issued a rating decision in July 1997 in which it 
denied service connection for PTSD.  In the veteran's August 
1997 Notice of Disagreement (NOD), he stated that he has 
flashbacks related to Vietnam and as he wouldn't have 
flashbacks if he hadn't been to Vietnam, his psychiatric 
disorders must therefore be service connected.  The RO issued 
a Statement of the Case (SOC) in September 1997.  The veteran 
filed a substantive appeal in December 1997 in which he 
contends that only he knows the severity of his PTSD and that 
his PTSD was incurred in-service.

In a March 1998 letter sent by the RO to the veteran, the RO 
requested the veteran furnish the full name of his buddy who 
he reported as getting shot in the head right beside him, the 
date of the incident, and the place the incident occurred so 
that further action could be taken on his PTSD claim.  The RO 
also requested the veteran describe more specific details of 
the other stressful in-service incidents reported by the 
veteran, or of seeing a truck run over a land mine and men 
being blown to pieces, and of seeing people get shot.  The RO 
again told the veteran in the March 1998 letter that the 
information requested was necessary to make a decision on his 
claim and that failure to respond may make it difficult or 
impossible to obtain the evidence necessary to make a 
decision on his claim.

In March 1998 the veteran sent a letter to the RO.  The 
veteran states in the letter that while in Vietnam, 
"...[veteran] saw a man, who [veteran] had made a friend, get 
shot in the head.  One minute [veteran] was talking to him, 
the next minute the man's head was gone."  The veteran also 
stated that he still sees the trucks being blown up by 
landmines and the bodies of women and little kids and that he 
was stationed at "Quinhon" which was close to "Bong Song".  
The veteran also indicated in the Mach 1998 letter that he 
witnessed these things while on patrol while sweeping for 
landmines and that is why he can't state exactly where they 
occurred.

A June 1998 PTSD Examination report reflects a diagnosis of 
major depressive disorder, chronic PTSD, and alcohol 
dependence in full remission.  The report reflects that the 
VA physician stated that the veteran met the criteria for 
PTSD a well as the criteria for major depressive disorder; 
the physician also indicated in the report that when 
overlapping symptoms were taken into account, the veteran 
still met the criteria for PTSD but that is was not clear 
that his general level of functioning is determined solely by 
PTSD.  The VA physician also noted in the June 1998 
examination report that in addition to the alleged in-service 
stressors considered, the veteran suffered intercurrent 
stressors, which included that the veteran lost his job in 
1993, the sudden death of his sister, and becoming separated 
from his fifth wife.

The RO requested records to verify the in-service stressful 
incidents identified by the veteran from the U.S. Armed 
Services Center for Research of Unit Records (USARCRUR) by 
letter in January 1999.  The RO included copies of the 
veteran's statements regarding stressors, a portion of the 
veteran's military personnel file, and the veteran's DD Form 
214.  USARCRUR, by letter in January 1999, confirmed receipt 
of the RO's request and stated that response time to such 
requests was averaging 6 months or longer.  In October 1999, 
by another letter to USARCRUR, the RO followed up its request 
for information.

The evidence of record reveals that USARCRUR responded to the 
RO's request in March 2000, enclosing copies of Operational 
Reports-Lessons Learned (OR-LL's) submitted by the 84th 
Engineer Battalion for the periods of April 1968 to October 
1968 and April 1969 to April 1970.  The March 2000 
correspondence from USARCRUR also reflects:

In order to provide further research 
concerning specific combat incidents and 
casualties, including his friend being 
killed, [the veteran] must provide 
additional information.  Such information 
should include the most specific date 
possible, type and location of the 
incident, numbers and full names of 
casualties, unit designations to the 
company level, and other units involved.

The March 2000 correspondence also stated that verification 
of accidental or combat killing of civilians is extremely 
difficult.

The OR-LL's for the period ending April 30, 1968, reveal that 
significant organization or unit activities for Company B 
included: the unit moved from Phu Tai to LZ Uplift on the 
12th of February; a major effort of B Company was the 
upgrading of a highway from Phu My to Bong Son; the company 
provided a daily mine sweep of the roads in their area of 
responsibility.  The OR-LL also noted that the 84th Battalion 
became extensively engaged in the defense of the Qhi Nhon 
Installation; two companies were initially deployed as 
provisional infantry; base camp security was greatly 
increased to counter the enemy threat although this 
commitment gradually reduced near the end of February 1968; 
numerous enemy incidents of line of communication 
interdiction and work party harassing fires resulting in 16 
friendly wounded and five bridges destroyed.

OR-LL's for the period ending October 31, 1968, reveal that 
Company B was predominantly concerned with the construction 
of drainage structures and road upgrades on highway Ql-1 and 
that the Company supported the Koreans with materials and 
equipment for their operations and engaged in civic action 
projects with the local villagers.  The OR-LL's also reveals 
that enemy activities on lines of communications continued, 
resulting in one bridge and one culvert being destroyed by 
enemy action while enemy harassment of work crews decreased 
to a negligible level except for one incident involving the 
643rd Engineering Company.  The OR-LL's indicated the 
battalion suffered one casualty and no battle deaths for the 
quarter.  A lesson learned reflected that many Vietnamese 
children played around job sites and then when they suddenly 
disappear from the project site, it is a good indication that 
there may be an enemy operation in the area.

The OR-LL's for the period ending April 30, 1969, reflect 
that enemy activity against lines of communication remained 
moderate, resulted in two bridges being destroyed by enemy 
action while enemy harassment of work crews for the reporting 
period was classified as moderate, with four incidents 
resulting in one man killed in action and four men wounded in 
action.

The OR-LL's for the period ending July 31, 1969, reflect that 
one minor stand-off B-40 rocket attack on Chop Chai Quarry 
resulting in one man killed in action and two men wounded in 
action; one light mortar attack on Tuy Hoa North Compound 
resulted in negative casualties or damage; enemy harassment 
of work parties and lines of communications consisted of 
eight reportable incidents of sniper fire and mining 
resulting in no casualties and minor damage.

The OR-LL's for the period ending October 31, 1969, reflect 
that enemy harassment of work parties and lines of 
communications consisted of 12 reportable incidents of mines, 
ambushes, and sniper fire resulting in one man killed in 
action, 15 men wounded in action, 4 vehicles destroyed, 3 
other vehicles damaged, and one bridge destroyed by 
explosives.  The OR-LL's also reflect that enemy activity in 
the battalion's area of responsibility was moderated during 
the first half of the reporting period and light during the 
latter half.

In June 2000, the RO again sent a letter to the veteran 
requesting specific information regarding the stressors 
identified by him.  The evidence of record does not indicate 
the veteran responded to the RO's June 2000 request.  In RO 
issued a Supplemental SOC (SSOC) in December 2000.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD  requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 67 Fed. Reg. 10,330 (Mar. 7, 2002) (to be codified 
at 38 C.F.R. § 3.304(f)).

The June 1998 PTSD Examination report reflected a diagnosis 
of chronic PTSD.  In addition to the in-service stressors 
claimed by the veteran, the VA physician noted intercurrent 
stressors that affected the veteran.  But the Board notes 
that intercurrent stressors are stressors which break into or 
modify the course of an already existing disease.  See 
Dorland's Illustrated Medical Dictionary (27th ed. 1988).  As 
such, the Board finds that the veteran has a diagnosis of 
PTSD that the medical evidence links to a claimed in-service 
stressor.  See 38 C.F.R. § 3.102 (2001); 67 Fed. Reg. 10,330 
(Mar. 7, 2002) (to be codified at 38 C.F.R. § 3.304(f)).

Additionally, the veteran must establish that the claimed in-
service stressor actually occurred through credible 
supporting evidence.  67 Fed. Reg. 10,330 (Mar. 7, 2002) (to 
be codified at 38 C.F.R. § 3.304(f)).  As stated above, the 
veteran alleges that he went on landmine sweeps and witnessed 
a "buddy" get shot.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
occurrence of the claim in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship of the veteran's 
service.   67 Fed. Reg. 10,330 (Mar. 7, 2002) (to be codified 
at 38 C.F.R. § 3.304(f)).  The ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran has taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat. Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Service records or "other supportive evidence" may 
also establish combat status.  See West v. Brown, 7 Vet. App. 
70, 76 (1994).  VA is not required to accept the veteran's 
assertions that he was engaged in combat but, in arriving at 
its findings of fact, the credibility of the veteran's 
testimony and statements of record must be addressed.  See 
Cohen v. Brown, 10 Vet. App. 128 (1999).

To begin, the veteran's DD 214 did not reveal any military 
awards that are clearly indicative of combat.  His DD 214 did 
reveal an award of a Meritorious Unit Commendation (MUC).  As 
the name implies, MUCs are given for unit actions and not for 
individuals.  MUCs are awarded for both combat and non-
combat.  Hence, the fact that an MUC was awarded is not 
necessarily evidence that a unit engaged in combat.  
Furthermore, the fact that an individual was in a unit that 
received a MUC based either on combat or non-combat is not 
necessarily evidence that the veteran engaged in combat.  
However, the evidence of record reflects, in the OP-LL's for 
the 84th Engineering Battalion during the periods in which 
the veteran was a construction helper with Company B, that 
numerous enemy incidents occurred that resulted in the 
destruction of bridges, culverts, and vehicles as well as 
work party harassment that resulted in men being killed and 
wounded in action.  Additionally, the OP-LL's for the 84th 
Engineering Battalion reflect that Company B went on daily 
mine sweeps of the roads in their area of responsibility 
(during the quarter that the veteran was initially assigned 
to Company B).  The Board finds that the evidence of record 
illustrates that the veteran's unit clearly engaged in combat 
with the enemy.  As such, resolution of every reasonable 
doubt in the veteran's favor requires the Board to find that 
the veteran engaged in combat with the enemy.

As the veteran engaged in combat with the enemy, the 
veteran's lay statements alone may establish occurrence of 
the claim in-service stressor, in the absence of clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardship of the veteran's service.  As 
indicated above, the 84th Engineering Battalion's OP-LL's 
reflect that Company B went on daily sweeps for landmines in 
their area of responsibility as well as reports of work party 
harassment, including sniper fire, which resulted in men 
being killed and wounded in action.  The information 
contained in the OP-LL's is consistent with the veteran's 
claimed in-service stressors of going on landmine sweeps and 
of seeing a "buddy" get shot.  Therefore, the Board finds 
that these specific claimed stressors are consistent with the 
circumstances, conditions, and hardships of the veteran's 
military service as a construction helper in the Republic of 
Vietnam during the Vietnam Era.

The Board also notes that that it finds the veteran's 
accounts that he went on landmine sweeps and saw a "buddy" 
get shot to be credible.  The veteran's account of his 
service, to the extent discussed above, are supported by the 
84th Engineering Battalion's OP-LL's.  Additionally, the 
veteran supplied specific, phonetic spellings of the names of 
towns and places in the Republic of Vietnam which military 
records substantiate are in fact the towns and places the 
veteran served.  As such, the Board finds the veteran to be 
credible vis-à-vis the claimed in-service stressors discussed 
by the Board's analysis of his service connection claim.  See 
Cohen v. Brown, 10 Vet. App. 128 (1999).

In brief, the Board finds that with resolution of every 
reasonable doubt in the veteran's favor, a grant of service 
connection for PTSD is warranted.  See 38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2001).


ORDER

Service connection for PTSD is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

